EXHIBIT 10.2

Execution Version

 

 

SEVERANCE AGREEMENT

 

THIS AGREEMENT (the “Agreement”), made and entered into as of this 14th day of
May,  2015, by and between 3D Systems, Inc, a California corporation (the
“Company”), and David Styka (the “Executive”).

 

WITNESSETH:

 

WHEREAS, Executive is a key employee of the Company and an integral part of the
Company’s management; and

 

WHEREAS, the Company desires to provide Executive with certain benefits if
Executive’s employment is terminated involuntarily under certain circumstances
or he resigns for particular reasons; and

 

WHEREAS, the Agreement is not intended to provide for the deferral of
compensation within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), but rather, is intended to satisfy the short-term
deferral exemption under Treasury Regulation (“Treas. Reg.”) §1.409A-l(b)(4)
and/or the separation pay exemption under Treas. Reg. §1.409A-1(b)(9); and

 

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:

 

1.       EMPLOYMENT AT WILL

 

This Agreement shall not be considered an employment agreement and in no way
guarantees Executive the right to continue in the employment of the Company or
its affiliates.  Executive’s employment is considered employment at will,
subject to Executive’s right to receive payments and benefits upon certain
terminations of employment as provided below.

 

As of the date hereof, this Agreement is intended to, and shall, supersede and
replace in its entirety any prior severance agreement and the severance
obligations contained in any employment letter agreement between Executive and
the Company (or a predecessor to the Company).

 

2.       DEFINITIONS.  For purposes of this Agreement, the following terms shall
have the meanings specified below:

 

2.1.       “Board” or “Board of Directors”.  The Board of Directors of 3D
Systems Corporation, or its successor.

 

2.2.       “Cause”.  The involuntary termination of Executive by the Company for
the following reasons shall constitute a termination for Cause:

 

a.       If termination shall have been the result of an act or acts by the
Executive which have been found in an applicable court of law to constitute a
felony (other than traffic-related offenses);

 

 

 

--------------------------------------------------------------------------------

 

 

b.       If termination shall have been the result of an act or acts by the
Executive which are determined in the good faith judgment of the Board to be in
violation of law or of written policies of the Company and which result in
material injury to the Company;

 

c.       If termination shall have been the result of an act or acts of
dishonesty by the Executive resulting or intended to result directly or
indirectly in gain or personal enrichment to the Executive at the expense of the
Company; or

 

d.       Upon the continued failure by the Executive substantially to perform
the duties reasonably assigned to Executive given Executive’s training and
experience (other than any such failure resulting from incapacity due to mental
or physical illness not constituting a Disability, as defined herein), after a
demand in writing for substantial performance of such duties is delivered by the
Company, which demand identifies the manner in which the Company believes that
the Executive has not substantially performed his duties, and such failure
results in material injury to the Company.

 

If Executive’s employment is terminated for any reason, the supervising
executive to whom Executive directly reports (the “Supervising Executive”) shall
make an initial determination whether or not the termination was for Cause.  If
the Supervising Executive determines that the termination was for Cause, then,
within ten (10) days of such termination, the Company shall provide written
notice to the Executive indicating that the termination was for Cause and noting
that benefits will not be made available to the Executive pursuant to this
Agreement.

 

2.3.        “Disability’’.  Disability means the Executive: (a) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; or (b) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Company.  Medical
determination of Disability may be made by either the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Company provided that the definition of “disability” applied
under such disability insurance program complies with the requirements of the
preceding sentence.  Upon the request of the plan administrator, the Executive
must submit proof to the Company of the Social Security Administration’s or the
provider’s determination.

 

2.4.       “Good Reason”.  A “Good Reason” for termination by Executive of
Executive’s employment with the Company shall mean the occurrence during the
Agreement, without Executive’s express consent, of any of the following acts by
the Company, or failures by the Company to act, and such act or failure to act
has not been corrected within thirty (30) days after written notice of such act,
or failure to act, is given by Executive to the Company:

 

a.       A material diminution in the Executive’s base salary;

 





2

--------------------------------------------------------------------------------

 

 



b.       A demotion of Executive that materially reduces his authority, duties,
or responsibilities; or

 

c.       A  material  change  in the  geographic  location  at which  the
Executive must perform his services, which is defined, for purposes of this
paragraph, as requiring the Executive to be based more than 50 miles from the
primary workplace where Executive was based immediately prior to the material
change. 

 

A termination by the Executive will only constitute a termination for Good
Reason if the Executive provides the Company with notice within ninety (90) days
of the initial existence of one of the events outlined in this Section and the
Company is provided thirty (30) days in which to remedy the event and not be
required to pay the amount due under this Agreement if the event is so remedied.
If the Company fails to remedy the Good Reason circumstances specified in such
notice to the reasonable satisfaction of Executive within such thirty (30) day
cure period, Executive may exercise his right to terminate his employment for
Good Reason within the thirty (30) day period following the expiration of the
Company’s thirty (30) day cure period.  Executive’s failure to terminate his
employment within such thirty (30) day period shall nullify Executive’s right to
terminate his employment for Good Reason based on the circumstances specified in
Executive’s written notice to the Company.

 

2.5.        “Section 409A”.  Section 409A of the Code and the regulations and
rulings thereunder.

 

3.       SCOPE OF AGREEMENT

 

This Agreement provides for the payment of compensation and benefits to
Executive in the event his employment (i) is involuntarily terminated by the
Company without Cause, or (ii) is terminated by Executive for Good Reason.  If
Executive is terminated by the Company for Cause, dies, incurs a Disability or
voluntarily terminates employment (other than for Good Reason), this Agreement
shall terminate, and Executive shall be entitled to no payments of compensation
or benefits pursuant to the terms of this Agreement; provided that in such
events, Executive will be entitled to whatever benefits are payable pursuant to
the terms of any health, life insurance, disability, welfare, retirement,
deferred compensation, or other plan or program maintained by the Company.

 

The severance pay and benefits provided for in Section 4 herein shall be in lieu
of any other severance pay to which the Executive may be entitled under any
Company severance plan, program or arrangement for a termination of employment
covered by such circumstances.

 

4.       BENEFITS UPON INVOLUNTARY TERMINATION WITHOUT CAUSE BY THE COMPANY OR
FOR GOOD REASON BY EXECUTIVE

 

If Executive’s employment is involuntarily terminated by the Company without
Cause (and such termination does not arise as a result of Executive’s death or
Disability), or if Executive terminates his employment with the Company for Good
Reason, the Executive shall be entitled to the compensation and benefits
described below, provided that Executive, as





3

--------------------------------------------------------------------------------

 

 



described in Section 4.4, executes a valid release of claims in such form as may
be required by the Company. 

 

With the exception of the applicable COBRA premiums provided under Section 4.2,
those payments described in this Article 4 that exceed two times the lesser of:
(1) the amount of the Executive’s annualized compensation based upon the annual
rate of pay the Executive received from the Company in the year preceding the
year of the Executive’s termination, adjusted for any increase in compensation
that the Executive would have expected to receive had the Executive not
separated from service with the Company, and as defined under Treasury
Regulation §1.409A-1(b)(9)((iii)(A)(1); or (2) the maximum amount that may be
taken into account for a qualified plan under Code Section 401(a)(17) for the
year in which Executive’s termination of employment occurs shall be paid, on a
ratable basis, not later than 2 1/2 months after the end of the year in which
Executive’s termination of employment occurs.

 

4.1.       Severance Payment.  The Company will pay Executive up to an amount
equal to one (1) year of Executive’s salary at the time of termination
(“Separation Pay”).  Separation Pay shall be payable to Executive for six (6)
months following Executive’s termination of employment (“Initial Severance
Period”) and up to an additional six (6) months thereafter so long as Executive
has not accepted new employment (“Subsequent Severance Period” and together with
the Initial Severance Period, the “Severance Period”).  Executive shall certify
to the Company on the first day of each month during the Subsequent Severance
Period that he has not accepted new employment.  If Executive fails to provide
such certification or obtains new employment during the Subsequent Severance
Period, no further severance payments will be made, and the Severance Period
shall end.  Payment of Separation Pay will be made at the same time as wages are
paid to active employees in Executive’s job classification in equal payments
over a period of up to 12 months as described above, beginning on the first
practicable regular pay day following Executive’s execution of Exhibit A to this
Agreement and expiration of the seven (7) day revocation period described
therein. 

 

4.2.       Health Care.  The Company shall provide the following health care
benefits to the Executive:

 

a.       if the Executive shall elect to continue medical coverage under the
Company’s group health plan pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company shall pay the
difference between the applicable premium for COBRA continuation coverage and
the active employee monthly premium cost until the earliest of: (a) the date on
which the Executive is eligible to participate in another medical plan, (b) the
first day of the month for which the Executive fails timely to remit the
Executive’s portion of the premium, or (c) the end of the Severance Period.
Executive shall be responsible for the timely and proper election of COBRA
continuation coverage for Executive and Executive’s eligible
dependents.  Executive will be billed monthly for the continued medical coverage
under COBRA and the Executive’s failure timely to pay Executive’s portion of the
COBRA premium shall terminate the COBRA coverage and the Company’s obligations
under this Section 4.2(a). 

 

4.3.       Other Benefits.    All other fringe benefits provided to Executive as
an active employee of the Company shall cease on the date of termination of his
employment,





4

--------------------------------------------------------------------------------

 

 



provided that any conversion or extension rights applicable to such benefits
shall be made available to Executive at his date of termination of employment or
when such coverages otherwise cease at the end of the Severance Period.  The
terms and conditions regarding any incentive, stock or other equity awards shall
be in accordance with the applicable plan documents. 

 

4.4.       Release of Claims.  To be entitled to any of the compensation and
benefits described above in this Section 4, Executive shall sign a release of
claims substantially in the form attached hereto as Exhibit A.  No payments
shall be made under this Section 4 until such release has been properly executed
and delivered to the Company and until the expiration of the revocation period,
if any, provided under the release.  If the release is not properly executed by
the Executive and delivered to the Company within the reasonable time periods
specified in the release, the Company’s obligations under this Section 4 will
terminate.

 

4.5.       409A Compliance.  Nothing in this Agreement is intended to provide
for the deferral of compensation within the meaning of Code Section 409A.  All
payments hereunder are intended to satisfy the short-term  deferral exemption
under Treas. Reg. §1.409A-1(b)(4) and/or the separation pay exemption under
Treas. Reg. §1.409A-1(b)(9), as may be amended.  Notwithstanding the foregoing,
in the event that it is determined that this Agreement, or any portion hereof,
is subject to Code Section 409A, the parties shall amend this Agreement in any
manner necessary to comply with the requirements of Code Section 409A, and shall
implement, carry out and administer this Agreement in a manner that complies
with any applicable requirements of Code Section 409A.

 

5.       CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION

 

5.1.       Purpose and Reasonableness of Provisions.  Executive acknowledges
that, prior to and during the Term of this Agreement, the Company has furnished
and will furnish to Executive Confidential Information and Trade Secrets (as
defined in Sections 5.11(a) and 5.11(b) respectively) which could be used by a
competitor of the Company to the Company’s substantial detriment.  Moreover, the
parties recognize that Executive, during the course of his employment with the
Company, has and will develop important relationships with customers and others
having valuable business relationships with the Company.  In view of the
foregoing, Executive acknowledges and agrees that the restrictive covenants
contained in this Section 5 and Exhibit B to the Agreement are reasonably
necessary to protect the Company’s legitimate business interests and good will.

 

5.2.       Proprietary Rights.    All Confidential Information, Trade Secrets,
and all physical and electronic embodiments thereof are confidential and are and
will remain the sole and exclusive property of the Company.  The Executive must
(1) immediately disclose to the Company all Confidential Information and Trade
Secrets developed, conceived, received or disclosed, in whole or in part, by or
to the Executive while Employed by the Company; (2) assign to the Company any
right, title, or interest Executive may have in such Confidential Information
and Trade Secrets, and (3) at the request and expense of the Company, do all
things and sign all documents or instruments reasonably necessary in the opinion
of the Company to





5

--------------------------------------------------------------------------------

 

 



eliminate any ambiguity as to the ownership by, and rights of, the Company in
such Confidential Information and Trade Secrets, including, without limitation,
providing full cooperation in litigation and other proceedings to establish or
protect such right.  The Executive agrees that any copyright in the expression
of such Confidential Information or Trade Secrets shall be the property of the
Company, and that any patent rights and any invention or novel devices or
processes developed by the use of such Confidential Information or Trade Secrets
shall be the exclusive property of the Company.

 

5.3.       Trade Secrets and Confidential Information.  During the term of
employment and for a period of (i) three (3) years thereafter for Confidential
Information that is not a trade secret under South Carolina law or (ii) until
the Confidential Information that is a trade secret under South Carolina law
ceases to qualify as such, Executive agrees that he shall protect any such
Confidential Information and shall not, except in connection with the
performance of his remaining duties for the Company and as provided herein,
disclose or otherwise copy, reproduce, use, distribute or otherwise disseminate
any such Confidential Information, or any physical embodiments thereof, to any
person or entity.  Executive further agrees that he shall not, except in
connection with the performance of his remaining duties for the Company and
otherwise provided herein, disclose or otherwise copy, reproduce, distribute or
otherwise disseminate any Trade Secrets, or any physical embodiments thereof, to
any person or entity.  Executive will, in no event, take any action causing, or
fail to take any action necessary in order to prevent any Confidential
Information or Trade Secrets disclosed to or developed by Executive to lose
their character as such; provided, however, that Executive may make disclosures
required by a valid order or subpoena issued by a court or administrative agency
of competent jurisdiction.  Further, nothing in this Section or any other
provision or agreement should be interpreted to prohibit the good faith
reporting of violations of law or regulations to any governmental agency or
entity or otherwise cooperating in a governmental investigation.  Executive’s
obligations under this Section 5.3 shall survive any expiration or termination
of this Agreement, provided that Executive may after such expiration or
termination disclose Confidential Information or Trade Secrets with the prior
written consent of the Chief Executive Officer.

 

The Executive attests that, during his employment with the Company, he has not
and will not offer, disclose or use on Executive’s own behalf or on behalf of
the Company, any information Executive received prior to employment by the
Company, which was supplied to Executive confidentially or which Executive
should reasonably know to be confidential, to any person, organization or entity
other than the Company without the written approval of such person, organization
or entity.

 

Nothing contained herein shall be in derogation or a limitation of the rights of
the Company to enforce its rights or the duties of Executive under then
applicable South Carolina law relating to Trade Secrets.

 

5.4.       Return of Confidential Information and Trade Secrets; Return of
Property.  Upon request by the Company and, in any event, upon termination of
the employment of the Executive with the Company for any reason, Executive will
promptly deliver to the Company all
property  belonging  to  the  Company,  including  but  without  limitation,  all  Confidential
Information and Trade Secrets and all embodiments thereof, all





6

--------------------------------------------------------------------------------

 

 



Company files, customer lists, management reports, memoranda, research, Company
forms, financial data and reports and other documents (including all such data
and documents in electronic form) supplied to or created by him in connection
with his employment hereunder (including all copies of the foregoing) in his
possession or control, and all of the Company’s equipment and other materials in
his possession or control.  Executive’s obligations under this Section 5.4 shall
survive any expiration or termination of this Agreement.

 

5.5.       Inventions.    The Executive does hereby assign to the Company the
entire right, title and interest in any Invention (as defined in Section 5.11(d)
below) which is made, conceived, either solely or jointly with others, during
employment with the Company.  The Executive agrees to promptly disclose to the
Company all such Inventions.  The Executive will, if requested, promptly execute
and deliver to the Company a specific assignment of title for an Invention and
will, at the expense of the Company, take all reasonably required action by the
Company to patent, copyright or otherwise protect the Invention.

 

5.6.       Non-Competition.  The Executive agrees to comply with the
non-competition restrictions attached hereto as Exhibit B.  The Company and
Executive recognize that Executive may experience periodic material changes in
his job title and/or to the duties, responsibilities or services that he is
called upon to perform on behalf of the Company.  If Executive experiences such
a material change, the parties shall, as soon as is practicable, enter into a
signed, written addendum to Exhibit B hereto reflecting such material change at
the Company’s request. 

 

5.7.       Non-Solicitation of Customers/Suppliers.  The Executive agrees to
comply with the non-solicitation of customers/suppliers restrictions attached
hereto as Exhibit B.

 

5.8.       Non-Solicitation of Employees.    The Executive agrees to comply with
the non-solicitation of employees restrictions attached hereto as Exhibit B.

 

5.9.       Injunctive Relief.  Executive acknowledges that if he breaches or
threatens to breach any of the provisions of this Section 5 and/or Exhibit B to
the Agreement, his actions may cause irreparable harm and damage to the Company
which could not be compensated by damages alone.  Accordingly, if Executive
breaches or threatens to breach any of the provisions of this Section 5 and/or
Exhibit B to the Agreement, the Company shall be entitled to seek injunctive
relief, in addition to any other rights or remedies the Company may
have.  Executive hereby waives the requirement for a bond by the Company as a
condition to seeking injunctive relief.  The existence of any claim or cause of
action by Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
Executive’s agreements under this Section 5 and/or Exhibit B to the Agreement.

 

5.10.       Provisions Severable.  If any provision in this Section 5 and/or
Exhibit B to the Agreement is determined to be in violation of any law, rule or
regulation or otherwise unenforceable, and cannot be modified to be enforceable,
such determination shall not affect the validity of any other provisions of this
Agreement, but such other provisions shall remain in full force and
effect.  Each and every provision, paragraph and subparagraph of this Section 5
and





7

--------------------------------------------------------------------------------

 

 



Exhibit B to the Agreement is severable from the other provisions, paragraphs
and subparagraphs and constitutes a· separate and distinct covenant.

 

5.11.       Definitions.  For purposes of this Section 5, the following
definitions shall apply:

 

a.        “Confidential Information” means:

 

(i)       information relating to the Business of 3D Systems (as defined in
Exhibit B hereto) (A) which Executive develops, helps develop in conjunction
with others, creates, or becomes aware as a consequence of or through
Executive’s employment with the Company or any other arrangement or relationship
with the Company; (B) which has value to the Company, actual or potential, from
not being generally known by others who can obtain economic value from its
disclosure or use (whether or not such material or information is marked
“confidential”).  For purposes of this Agreement, subject to the foregoing, and
according to terminology commonly used by the Company, the Company’s
Confidential Information shall include, but not be limited to, information
pertaining to: (1) Business Opportunities (as defined below); (2) data and
compilations of data relating to the Company’s Business; (3) compilations of
information about, and communications and agreements with, customers and
potential customers of the Company; (4) computer software, hardware, network and
internet technology utilized, modified or enhanced by the Company or by
Executive in furtherance of Executive’s duties with the Company; (5)
compilations of data concerning Company products, services, customers, and end
users including but not limited to compilations concerning projected sales, new
project timelines, inventory reports, sales, and cost and expense reports; (6)
compilations of information about the Company’s employees and independent
contracting consultants; (7) the Company’s financial information, including,
without limitation, amounts charged to customers and amounts charged to the
Company by its vendors, suppliers, and service providers; (8) proposals
submitted to the Company’s customers, potential customers, wholesalers,
distributors, vendors, suppliers and service providers; (9) the Company’s
marketing strategies and compilations of marketing data; (10) compilations of
data or information concerning, and communications and agreements with, vendors,
suppliers and licensors to the Company and other sources of technology,
products, services or components used in the Company’s Business; (11) any
information concerning services requested and services performed on behalf of
customers of the Company, including planned products or services; and (12) the
Company’s research and development records and data.  Confidential Information
also includes any summary, extract or analysis of such information together with
information that has been received or disclosed to the Company by any third
party as to which the Company has an obligation to treat as confidential.

 





8

--------------------------------------------------------------------------------

 

 



(ii)       Confidential Information shall not include:

 

(A)       Information generally available to the public other than as a result
of improper disclosure by Executive;

 

(B)       Information that becomes available to Executive from a source other
than the Company (provided Executive has no knowledge that such information was
obtained from a source in breach of a duty to the Company);

 

(C)       Information disclosed pursuant to law, regulations or pursuant to a
subpoena, court order or legal process; and/or

 

(D)       Information obtained in filings with the Securities and Exchange
Commission.

 

b.        “Trade Secrets” includes Confidential Information constituting a trade
secret under South Carolina law.

 

c.        “Business Opportunities” means all ideas, concepts or information
received or developed (in whatever form) by Executive concerning any business,
transaction or potential transaction within the Company’s Business that
constitutes or may constitute an opportunity for the Company to earn a fee or
income, which are opportunities in which the Company has gained a legal or
equitable interest or expectancy growing out of a preexisting right or
relationship with a current or prospective customer, specifically including
those relationships that were initiated, nourished or developed at the Company’s
expense.  All ideas, concepts and information concerning any Business
Opportunity shall constitute Confidential Information (as defined in paragraph
(a) above).

 

d.        “Inventions” means contributions, discoveries, improvements and ideas
and works of authorship, whether or not patentable or copyrightable, (i) which
relate directly to the Company’s Business, or (ii) which result from any work
performed by Executive or by Executive’s fellow employees for the Company, or
(iii) for which equipment, supplies, facilities, Confidential Information or
Trade Secrets of the Company are used, or (iv) which is developed on the
Company’s time.

 

e.        “Company’s Business” shall have the meaning provided on Exhibit B.

 

6.       MISCELLANEOUS

 

6.1.       Contract Non-Assignable.  The parties acknowledge that this Agreement
has been entered into due to, among other things, the special skills and
knowledge of Executive, and agree that this Agreement may not be assigned or
transferred by Executive.

 

6.2.       Non-Disparagement.  During his employment and for a period of two (2)
years, Executive agrees not to disparage the Company, its related entities, its
officers, employees or its customers (nothing herein prevents the Executive from
good-faith reporting or participating in a government investigation).

 





9

--------------------------------------------------------------------------------

 

 



6.3.       Successors; Binding Agreement.

 

a.       In addition to any obligations imposed by law upon any successor to the
Company, the Company  will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, or who acquires the stock of the Company,
to expressly assume and agree to perform this Agreement, in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place.

 

b.       This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representative, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

6.4.       Provisions Severable.  If any provision or covenant, or any part
thereof, of this Agreement should be held by any court to be invalid, illegal or
unenforceable, either in whole or in part, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
the remaining provisions or covenants, or any part thereof, of this Agreement,
all of which shall remain in full force and effect.

 

6.5.       Waiver.  Failure of either party to insist, in one or more instances,
on performance by the other in strict accordance with the terms and conditions
of this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

 

6.6.       Amendments and Modifications.  This Agreement may be amended or
modified only by a writing signed by both parties hereto, which makes specific
reference to this Agreement.

 

6.7.       Governing Law.  The validity and effect of this Agreement shall be
governed by and be construed and enforced in accordance with the laws of the
State of South Carolina.

 

6.8.       Cooperation.  In exchange for the Separation Benefits and other good
and valuable consideration set forth herein, Executive agrees to make himself
reasonably available to and to cooperate with the Company’s representatives in
connection with any actual or threatened litigation and/or administrative
proceeding(s) involving the Company in which Executive is potentially a material
witness.  Executive further agrees to cooperate reasonably with any future
internal Company investigations and to provide, at the Company’s request,
truthful testimony at such time(s) and place(s) as may be mutually agreed upon
by Executive and the Company; provided, however, that if Executive incur any
costs reasonably associated with Executive’s participation in such an
investigation or testimony, the Company will reimburse reasonable costs upon
Executive’s timely submission of supporting documentation.

 

Executive agrees not to make any statements or respond to inquiries from the
press or other third parties regarding the Company and agrees not to voluntarily
participate in any proceeding, litigation or arbitration against the Company
except as permitted by this Agreement.  Should Executive receive an enforceable
subpoena or an enforceable court order seeking to





10

--------------------------------------------------------------------------------

 

 



compel Executive to participate in any such action, Executive agrees to provide
the Company with prompt notice delivered to the Company’s Chief Legal Officer,
within two (2) days after receipt by Executive, providing the Company with the
opportunity to object to and/or to be present at or participate in the
action.  Nothing in this Paragraph shall require Executive to disobey a final
court order or other final enforceable order, and nothing in this Agreement
should be interpreted as prohibiting the good faith reporting of any violations
of law or regulation to any governmental agency or entity or otherwise
cooperating in a governmental investigation.

 

6.9.       Disputes.

 

a.       Except as to a request for a temporary or preliminary injunction or
similar equitable relief, any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be fully and finally settled by
arbitration administered by the American Arbitration Association (“AAA”).  The
arbitration shall be conducted by one arbitrator either mutually agreed upon by
Executive and the Company or chosen in accordance with the AAA rules.  The place
of arbitration shall be the City of Charlotte, North Carolina.  Except as may be
required by law, neither a party nor an arbitrator may disclose the existence,
content, or results of any arbitration hereunder without the prior written
consent of both parties.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 





11

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

3D SYSTEMS, INC.

 

 

 

 

 

 

 

By:

/s/ Andrew M. Johnson

 

Andrew M. Johnson

 

Executive Vice President, Chief Legal Officer

 

 

 

 

May 14, 2015

 

[Date]

 

 

 

 

 

 

 

Executive:

 

 

 

 

 

 

 

/s/ David Styka

 

David Styka

 

 

 

 

 

 

May 14, 2015

 

[Date]

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------

 

EXHIBIT 10.2

Execution Version

 

EXHIBIT A

 

TO

 

SEVERANCE AGREEMENT

 

GENERAL RELEASE

 

a)        Released Claims: The undersigned Executive of 3D Systems, Inc. (the
“Company”), having entered into that certain 3D Systems, Inc. Severance
Agreement dated _________ (the “Agreement”), which Agreement is expressly
incorporated herein by reference, hereby enters into the following General
Release effective as of the date listed below.  This General Release must be
executed and returned to 3D Systems, Inc., without modification, within thirty
(30) days of the date of the termination of Executive’s employment in order for
Executive to receive any of the compensation and benefits set forth in Section 4
of the Agreement.

 

Executive hereby irrevocably and unconditionally fully and finally releases,
acquits and forever discharges all the claims described herein that he may now
have against the Released Parties listed in Section (b), below, except that he
is not releasing any claim that relates to: (1) his right to enforce this
General Release; (2) any rights or claims that arise after the execution of this
General Release; or (3) any rights or claims that he cannot lawfully
release.  Subject only to the exceptions just noted, Executive is releasing any
and all claims, demands, actions, causes of action, liabilities, debts, losses,
costs, expenses, or proceedings of every kind and nature, whether direct,
contingent, or otherwise, known or unknown, past, present, or future, suspected
or unsuspected, accrued or unaccrued, whether in law, equity, or otherwise, and
whether in contract, warranty, tort, strict liability, or otherwise, which he
now has, may have had at any time in the past, or may have at any time in the
future arising or resulting from, or in any matter incidental to, any and every
matter, thing, or event occurring or failing to occur at any time in the past up
to and including the date of this General Release.  Executive understands that
the claims he is releasing might arise under many different laws (including
statutes, regulations, other administrative guidance, and common law doctrines),
such as, but not limited to, the following:

 

Anti-discrimination and retaliation statutes, such as Title VII of the Civil
Rights Act of 1964, which prohibits discrimination and harassment based on race,
color, national origin, religion, and sex and prohibits retaliation; the Age
Discrimination in Employment Act (“ADEA”), which prohibits age discrimination in
employment; the Equal Pay Act, which prohibits paying men and women unequal pay
for equal work; the Americans With Disabilities Act and Sections 503 and 504 of
the Rehabilitation Act of 1973, which prohibit discrimination based on
disability; Sections 1981 and 1983 of the Civil Rights Act of 1866, which
prohibit discrimination and harassment on the basis of race, color, national
origin, religion or sex; the Sarbanes-Oxley Act of 2002, which prohibits
retaliation against employees who participate in any investigation or proceeding
related to an alleged

 

 

 

--------------------------------------------------------------------------------

 

 

violation of mail, wire, bank, or securities laws; South Carolina
anti-discrimination statutes, which prohibit retaliation and discrimination on
the basis of age, disability, gender, race, color, religion, and national
origin;  and  any  other  federal,  state,  or  local  laws  prohibiting  employment
discrimination or retaliation.

 

Federal employment statutes, such as the WARN Act, which requires that advance
notice be given of certain work force reductions; the Executive Retirement
Income Security Act of 1974, which, among other things, protects employee
benefits; the Family and Medical Leave Act of 1993, which requires employers to
provide leaves of absence under certain circumstances; and any other federal
laws relating to employment, such as veterans’ reemployment rights laws.

 

Other laws, such as any federal, state, or local laws providing workers’
compensation benefits (except as otherwise prohibited by law), restricting an
employer’s right to terminate employees, or otherwise regulating employment; any
federal, state, or local law enforcing express or implied employment contracts
or requiring an employer to deal with employees fairly or in good faith; any
state and federal whistleblower laws, any other federal, state, or local laws
providing recourse for alleged wrongful discharge, improper garnishment,
assignment, or deduction from wages, health and/or safety violations, improper
drug and/or alcohol testing, tort, physical or personal injury, emotional
distress, fraud, negligence, negligent misrepresentation, abusive litigation,
and similar or related claims, willful or negligent infliction of emotional
harm, libel, slander, defamation and/or any other common law or statutory causes
of action.

 

Examples of released claims, include, but are not limited to the following
(except to the extent explicitly preserved by Section (a), above, of this
General Release): (i) claims that in any way relate to allegations of alleged
discrimination, retaliation or harassment; (ii) claims that in any way relate to
Executive’s employment with the Company and/or its conclusion, such as claims
for breach of contract, compensation, overtime wages, promotions, upgrades,
bonuses, commissions, lost wages, or unused accrued vacation or sick pay; (iii)
claims that in any way relate to any state law contract or tort causes of
action; and (iv) any claims to attorneys’ fees, costs and/or expenses or other
indemnities with respect to claims Executive is releasing.

 

b)        Released Parties: The Released party/parties is/are 3D Systems, Inc.,
all current, future and former parents, subsidiaries, related companies,
partnerships, or joint ventures related thereto, and, with respect to each of
them, their predecessors and successors; and, with respect to each such entity,
all of its past, present, and future employees, officers, directors,
stockholders, owners, representatives, assigns, attorneys, agents, and any other
persons acting by, through, under or in concert with any of the persons or
entities listed in this subsection, and their successors (hereinafter the
“Released Parties”).

 





2

--------------------------------------------------------------------------------

 

 



c)        Unknown Claims: Executive understands that he is releasing the
Released Parties from claims that he may not know about as of the date of the
execution of this General Release, and that is his knowing and voluntary intent
even though Executive recognizes that someday he might learn that some or all of
the facts he currently believes to be true are untrue and even though he might
then regret having signed this General Release.  Nevertheless, Executive is
expressly assuming that risk and agrees that this General Release shall remain
effective in all respects in any such case.  Executive expressly waives all
rights he might have under any law that is intended to protect him from waiving
unknown claims Executive understands the significance of doing so.  If Executive
resides in California, Executive hereby expressly waives the provisions of
California Civil Code Section 1542, which provides as follows: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his favor at the time of executing the release, which if known by him
must have materially affected his settlement with the debtor.”  Moreover, this
Release does not extend to those rights which, as a matter of law, cannot be
waived, including but not limited to, unwaivable rights that Executive may have
under the California Labor Code.

 

d)        Ownership of Claims: Executive represents and warrants that he has not
sold, assigned or transferred any claim he is purporting to release, nor has he
attempted to do so.  Executive expressly represents and warrants that he has the
full legal authority to enter into this General Release for himself and his
estate, and does not require the approval of anyone else.

 

e)        Pursuit of Released Claims: Executive represents that he has not filed
or caused to be filed any lawsuit, complaint, or charge with respect to any
claim this General Release purports to waive, and he promises never to file or
prosecute any lawsuit, complaint, or charge based on such claims.  This
provision shall not apply to any non-waivable charges or claims brought before
any governmental agency.  With respect to any such non-waivable claims, however,
Executive agrees to waive his right (if any) to any monetary or other recovery,
including but not limited to reinstatement, should any governmental agency or
other third party pursue any claims on his behalf, either individually or as
part of any class or collective action.

 

f)        FMLA and FLSA Rights Honored: Executive acknowledges that he has
received all of the leave from work for family and/or personal medical reasons
and/or other benefits to which he believes he is entitled under Employer’s
policy and the Family and Medical Leave Act of 1993 (“FMLA”), as
amended.  Executive has no pending request for FMLA leave with Employer; nor has
Employer mistreated Executive in any way on account of any illness or injury to
Executive or any member of Executive’s family.  Executive further acknowledges
that he has received all of the monetary compensation, including hourly wages,
salary and/or overtime compensation, to which he believes he is entitled under
the Fair Labor Standards Act (“FLSA”), as amended.

 

g)        ADEA Release Requirements Have Been Satisfied: Executive understands
that this General Release has to meet certain requirements to validly release
any ADEA claims Executive might have had, and Executive represents and warrants
that all such requirements have been satisfied.  Executive acknowledges that,
before signing this





3

--------------------------------------------------------------------------------

 

 



General Release, he was given at least twenty-one (21) days to consider this
General Release.  Executive further acknowledges that: (1) he took advantage of
as much of this period to consider this General Release as he wished before
signing it; (2) he carefully read this General Release; (3) he fully understands
it; (4) he entered into this General Release knowingly and voluntarily (i.e.,
free from fraud, duress, coercion, or mistake of fact); (5) this General Release
is in writing and is understandable; (6) in this General Release, Executive
waives current ADEA claims; (7) Executive has not waived future ADEA claims; (8)
Executive is receiving valuable consideration in exchange for execution of this
General Release that he would not otherwise be entitled to receive such
consideration; and (9) Employer advises and encourages Executive in writing to
discuss this General Release with his attorney (at his own expense) before
signing it, and that he has done so to the extent he deemed appropriate.

 

h)        Revocation: For a period of at least seven (7) days following the
execution of this General Release, Executive may revoke this General
Release.  If Executive wishes to revoke this General Release in its entirety, he
must make a revocation in writing which must be delivered by hand or confirmed
facsimile before 5:00 p.m. of the seventh day of the revocation period to the
General Counsel of 3D Systems at 333 Three D Systems Circle, Rock Hill, SC
29730, otherwise the revocation will not be effective.  If Executive timely
revokes
this General  Release,  Employer  shall  retain  payments  and  benefits  otherwise  payable
to Executive under the Agreement.

 

i)        Access to Independent Legal Counsel; Knowing and Voluntary Execution:
EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED TO SEEK INDEPENDENT LEGAL
COUNSEL OF HIS OWN CHOOSING IN CONNECTION WITH ENTERING INTO THIS GENERAL
RELEASE. EXECUTIVE FURTHER ACKNOWLEDGES THAT, IF DESIRED, HIS LEGAL COUNSEL HAS
REVIEWED THIS GENERAL RELEASE, THAT EXECUTIVE FULLY UNDERSTANDS THE TERMS AND
CONDITIONS OF THIS GENERAL RELEASE AND THAT EXECUTIVE AGREES TO BE FULLY BOUND
BY AND SUBJECT THERETO.  EXECUTIVE HAS CAREFULLY READ THIS GENERAL RELEASE AND
KNOWS AND UNDERSTANDS THE CONTENTS THEREOF, AND THAT HE EXECUTES THE SAME AS HIS
OWN FREE ACT AND DEED.

 

IN WITNESS WHEREOF, Executive has executed this General Release on the date set
forth below.

 

 

 

 

 

 

 

Signature of David Styka

 

 

 

 

Date:

 

 

 

 

4

--------------------------------------------------------------------------------

 

 EXHIBIT 10.2

Execution Version

EXHIBIT B

 

TO

 

SEVERANCE AGREEMENT

 

AGREED NON-COMPETITION RESTRICTIONS NEGOTIATED AND CONSENTED TO IN CONSIDERATION
FOR SEVERANCE AGREEMENT

 

NON-COMPETE AND NON-SOLICITATION AGREEMENT

 

This NON-COMPETe and non-solicitation Agreement (this “Agreement”) is made and
entered into as of May 14, 2015 (the “Effective Date”) by and between
3D Systems, Inc., a California corporation (“3D SYSTEMS”), and David Styka, a
resident of North Carolina (“STYKA”).

 

WHEREAS, STYKA acknowledges that the promises and restrictive covenants that
STYKA is providing in this Agreement are reasonable and necessary to the
protection of 3D SYSTEMS’ legitimate business interests in hiring STYKA in the
position of Chief Operating Officer;

 

WHEREAS, STYKA acknowledges that, in connection with his employment by
3DSYSTEMS, he will be receiving substantial monetary and other benefits, which
benefits constitute adequate consideration for the covenants in this Agreement;
and

 

WHEREAS, STYKA understands and acknowledges that as a material inducement for,
and a material condition to, 3D SYSTEMS’ decision to promote STYKA to the
position of Chief Financial Officer (“CFO”), STYKA is entering into this
Agreement and agrees and approves the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises and covenants contained herein,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

1.        Recitals; Capitalized Terms. 

 

(a)        The recitals set forth above are true and correct and are made a
substantive part of this Agreement.

 

2.        Non-Compete; Non-Solicitation.

 

(a)        Except as provided in Section 2(f) below, in furtherance of the
consideration being paid by 3D SYSTEMS in connection with STYKA’s employment,
STYKA agrees that, during the period beginning on the Effective Date and ending
on the third (3rd) anniversary of the termination of STYKA’s employment with 3D
SYSTEMS (such period, the “Restricted Period”), STYKA shall not directly or
indirectly own any interest in, manage, control, participate in (whether as an
officer, director, employee, partner, agent, representative, or otherwise),
consult, render services, organize, plan to organize, or in any manner engage,
or make any preparation to engage,

 

 

 

--------------------------------------------------------------------------------

 

 

 

in any activity or enterprise providing 3D content-to-print solutions including
3D printers, print materials, on-demand custom parts services and 3D authoring
solutions for professionals and consumers (the “Business of 3D Systems”)
anywhere in the United States.  STYKA acknowledges and agrees that the length of
the non-compete and non-solicitation periods are reasonable and narrowly drawn
to impose no greater restraint than is necessary to protect 3D SYSTEMS’
legitimate business interest.  Each of 3D SYSTEMS and STYKA intend that the
covenants of Section 2(a) and Section 2(c) shall be deemed to be a series of
separate covenants, one for each county or province of each and every state, and
one for each month of the time periods covered by such covenants.

 

(b)        Except as permitted by Section 2(f) below, STYKA agrees that STYKA
shall not, whether directly or indirectly, during the Restricted Period do any
of the following:  (i) solicit the employment of or hire any current employee of
3D SYSTEMS (or any employee who was employed by 3D SYSTEMS for any type of
employment within the eighteen (18) month period prior to the Effective Date)
without the prior written consent of 3D SYSTEMS (at its sole discretion),
provided,  however, that nothing herein shall prohibit STYKA from making general
solicitation advertisements that are not targeted at such employees; (ii) call
on, solicit, or service any supplier, prospective supplier, licensee, licensor,
or other business relation of 3D SYSTEMS with respect to products, software or
services related to the Business of 3D Systems in order to influence or induce
or attempt to influence or induce such person to decrease or cease doing
business with 3D SYSTEMS, or in any way otherwise interfere with the business
relations of 3D SYSTEMS; (iii) make any statement or do any act intended to
cause existing or potential customers of 3D SYSTEMS to make use of the services
or purchase the services or products of any competitive business; or (iv) induce
or attempt to induce any employee of 3D SYSTEMS to leave his or her employ or in
any way interfere with the relationship between 3D SYSTEMS and its employees.

 

(c)        If, during the enforcement of any or all of the covenants and
provisions set forth in this Section 2, any court of competent jurisdiction
enters a final judgment that declares that the duration, scope, or area
restrictions stated herein are unreasonable under circumstances then existing,
are invalid, or are otherwise unenforceable, then the parties hereto agree that
the maximum enforceable duration, scope, or area reasonable under such
circumstances shall be substituted for the stated duration, scope, or area, and
that the court making the determination of invalidity or unenforceability shall
have the power to revise the scope, duration, or area of the term or provision,
to delete specific words or phrases, or to replace any invalid or unenforceable
term or provision with a term or provision that is valid and enforceable and
that comes the closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified to cover the maximum duration, scope, or area permitted by Law.

 

(d)        STYKA agrees that in the event a court of competent jurisdiction
declares that there has been a breach by STYKA of this Section 2, the term of
any such covenant so breached shall be automatically extended for the period of
time of the violation from the date on which such breach ceases or from the date
of the entry by a court of competent jurisdiction of a final non-appealable
order enforcing such covenant, whichever is later.

 





2

--------------------------------------------------------------------------------

 

 



(e)        Notwithstanding the terms of this Section 2, STYKA shall not be
prohibited from (i) being a beneficial owner of not more than five percent (5%)
of the outstanding stock of any class of person which is publicly traded and
which enterprise is competitive with the Business of 3D Systems, so long as
STYKA has no active participation in the business of such person or (ii) serving
as a director or advisor to any non-profit organization or governmental entity.

 

(f)        Each of the parties considers the provisions of Section 2 and Section
3 to be fair and reasonable in order to protect their respective legitimate
business interests.

 

(g)        STYKA acknowledges and agrees that 3D SYSTEMS and its direct and
indirect subsidiaries are expressly intended to be third-party beneficiaries of
the provisions of this Agreement and that any assignees of 3D SYSTEMS that are
permitted by this Agreement are authorized to enforce the provisions of this
Agreement.

 

3.        Confidentiality.  After the Effective Date, STYKA will treat and hold
as such all confidential information (as such term is defined in the parties’
Severance Agreement) concerning 3D SYSTEMS and refrain from disclosing or using
any of such confidential information.  STYKA further agrees to cooperate with 3D
SYSTEMS in opposing any effort by any person or entity to obtain 3D SYSTEMS
confidential information from STYKA without his permission until a court of
competent jurisdiction has ruled on 3D SYSTEMS’ and your joint
objections.  Nothing herein shall require STYKA to disobey a final court order
or other final enforceable order to disclose information, and nothing herein
should be interpreted to prohibit the good faith reporting of violations of law
or regulations to any governmental agency or entity or otherwise cooperating in
a governmental investigation.

 

4.        Injunctive Relief; Remedies.

 

(a)        If STYKA breaches or threatens to commit a breach of any of the
restrictive covenants set forth in this Agreement, then 3D SYSTEMS shall have
the following rights and remedies against STYKA which are in addition to, and
not in lieu of, any other rights and remedies otherwise available to 3D SYSTEMS
at Law or in equity for STYKA’s actions:

 

(i)        the right and remedy to have the restrictive covenants in this
Agreement specifically enforced against STYKA, including temporary restraining
orders and injunctions by any court of competent jurisdiction, it being agreed
by STYKA that any breach or threatened breach by STYKA of Section 2 or Section 3
would cause irreparable injury to 3D SYSTEMS and that money damages would not
provide an adequate remedy to 3D SYSTEMS;

 

(ii)        the right and remedy to require STYKA to account for and pay over to
3D SYSTEMS any monies and benefits derived or received directly or indirectly,
from any transaction constituting a breach of Section 2 or Section 3; and

 

(iii)        the right and remedy to collect from STYKA, if 3D SYSTEMS is the
prevailing party, any costs and fees of 3D SYSTEMS incurred in enforcing Section
2 or Section 3, including reasonable attorneys’ fees.

 





3

--------------------------------------------------------------------------------

 

 



(b)        STYKA further agrees that no bond or other security shall be required
in obtaining specific enforcement.

 

(c)        STYKA shall be entitled to collect from 3D SYSTEMS his costs and
fees, including reasonable attorneys’ fees, if he is the prevailing party in any
action brought by 3D SYSTEMS with respect to an alleged breach of Section 2 or
Section 3.

 

5.        Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, and, for purposes of such
jurisdiction, such provision or portion thereof shall be struck from the
remainder of this Agreement, which shall remain in full force and effect.  This
Agreement shall be reformed, construed and enforced in such jurisdiction so as
to best give effect to the intent of the parties hereto under this Agreement.

 

6.        Indemnification.  STYKA and 3D SYSTEMS each hereby agree to indemnify
the other party hereto and to hold the other party hereto harmless from and
against any and all claims, losses, liabilities, damages, obligations, costs and
expenses (including reasonable attorneys’ fees) that the other party hereto may
incur in connection with, by reason of, or related to the breach by the
indemnifying party of any of the indemnifying party’s undertakings, obligations
or covenants contained in this Agreement.

 

7.        Governing Law. 

 

(a)        This Agreement shall be governed by and construed in accordance with
the internal laws of the State of South Carolina without giving effect to any
choice or conflict of law provision or rule (whether of the State of South
Carolina or any other jurisdiction) that would cause the application of Law of
any jurisdiction other than those of the State of South Carolina.

 

(b)        Each of the parties hereto, in respect of itself and its
properties, (i) irrevocably submits to the personal jurisdiction of any South
Carolina federal or state court, as well as to the jurisdiction of all courts to
which an appeal may be taken from such courts, in respect of any suit, action or
proceeding arising out of or relating to this Agreement, (ii) agrees that it
shall not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from such courts, and (iii) waives any defense of
inconvenient forum to the maintenance of the suit, action or proceeding so
brought.

 

8.        Waiver of Jury Trial.  EACH OF THE PARTIES HERETO WAIVES THE RIGHT TO
A JURY TRIAL IN CONNECTION WITH ANY LAWSUIT, ACTION OR PROCEEDING SEEKING
ENFORCEMENT OF SUCH PARTY’S RIGHTS UNDER THIS AGREEMENT.

 

9.        Waiver of Breach.  The failure in any one or more instances of a party
hereto to insist upon performance of any of the covenants or other terms of this
Agreement or to exercise any right or privilege in this Agreement conferred, or
the waiver by such party of any breach of any of the covenants or other terms of
this Agreement, shall not be construed as a subsequent waiver of any such
covenants or other terms, rights or privileges, but the same shall continue and
remain in





4

--------------------------------------------------------------------------------

 

 



full force and effect as if no such forbearance or waiver had occurred.  No
waiver shall be effective unless it is in writing and signed by an authorized
representative of the waiving party.

 

10.        STYKA’s Opportunity to Consult with Attorney.  3D SYSTEMS hereby
advises STYKA to consult with an attorney prior to signing this Agreement, and
STYKA acknowledges that he has had a full opportunity to consult with an
attorney of his choosing prior to signing this Agreement.

 

11.        Amendment and Modification.  Subject to applicable law, this
Agreement may be amended, modified, or supplemented only by a written agreement
signed by all of the parties hereto.

 

12.        Assignment.  This Agreement and the respective rights and obligations
hereunder of each party hereto may not be assigned, by operation of Law or
otherwise, without the prior written consent of the other party hereto any
attempt to do so shall be null and void; provided, however, that 3D SYSTEMS may,
without the prior written consent of STYKA, assign all or any portion of its
rights under this Agreement to one or more of 3D SYSTEMS’ direct or indirect
subsidiaries.

 

13.        Headings.  Headings are given to the sections of this Agreement
solely as a convenience to facilitate reference.  Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
this Agreement or any provisions thereof.

 

14.        Notices.  All notices required in connection with this Agreement
shall be in writing and shall be deemed to have been duly given if (i) delivered
personally, (ii) sent by receipted overnight courier or (iii) mailed, postage
prepaid, registered or certified mail, to the following addresses or at such
other addresses as STYKA or 3D SYSTEMS may designate from time to time in
writing:

 

 

 

 

 

 

 

 

]

]

]

]

]

 

 

 

 

 

 

 

 

 

If to STYKA:

David Styka

205 Rosedale Lane

Matthews, NC 28105

 

with a copy to (which shall not

constitute notice):

 

[]

[]

[]

[]

Facsimile No.: []

If to 3D SYSTEMS:

c/o 3D Systems, Inc.

333 Three D Systems Circle

Rock Hill, South Carolina 29730

Attention: Executive Vice President, Chief Legal Officer

Facsimile No.: (803) 326-4796

 

 

 

 

 

15.        Miscellaneous.

 

(a)        This Agreement shall inure to the benefit and be binding upon STYKA,
and his heirs and personal representatives, and 3D SYSTEMS, and its successors
and assigns.





5

--------------------------------------------------------------------------------

 

 



(b)        This Agreement sets forth the entire agreement between the parties
hereto regarding the subject matter hereof and fully supersedes any and all
prior agreements or understandings, written or oral, between the parties hereto
pertaining to the subject matter hereof.

 

(c)        STYKA’s obligations under this Agreement shall constitute covenants
that are independent from any obligations that may (if any) in the future be
owing to STYKA by 3D SYSTEMS, and thus shall be enforceable by 3D SYSTEMS
notwithstanding any breach or alleged breach by 3D SYSTEMS of any obligation (if
any) to STYKA.

 

(d)        This Agreement shall be interpreted according to the fair and common
meaning of its terms and shall not be construed in favor of, or against, either
of the parties hereto by reason of the extent to which this Agreement or any
such provision hereof (i) is inconsistent with any prior draft hereof or (ii)
was drafted by on party or the other to this Agreement.

 

16.        Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy and all of
which, when taken together, will be deemed to constitute one and the same
Agreement.  The delivery of copies of this Agreement by electronic transmission
will constitute effective execution and delivery of this Agreement for all
purposes.  Signatures transmitted electronically will constitute original
signatures for all purposes.

 

[Remainder of page left intentionally blank.]





6

--------------------------------------------------------------------------------

 

 



WITNESS, the following signatures.

 

 

 

 

 

 

3D SYSTEMS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DAVID STYKA

 

 

 

 

 

 

Date:

 

 

 

 

 



7

--------------------------------------------------------------------------------